DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 1/7/2022 to the non-final Office action of 10/7/2021 is acknowledged. The Office action on currently pending elected claims 1-11 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-11, are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0004573 to Kulkarni et al. (Kulkarni) in view of  US 7, 000, 684 to Kenny et al. (Kenny). 
Regarding claims 1-4, 7, 8, and 10, Kulkarni discloses: a computing device (Fig. 1) comprising: a multi-chip package (100) comprising a plurality of dies (104, 104’), which are processor cores, graphics processing units, etc. (par. [0016]); a cold plate (114) coupled to the multi-chip package, wherein the cold plate comprises a plurality of fluid passage zones, wherein a fluid passage zone from the plurality of fluid passage zones is positioned adjacent to a corresponding die of the plurality of dies (see annotated Fig. 1 below).

    PNG
    media_image1.png
    292
    489
    media_image1.png
    Greyscale

Kulkarni does not disclose: a plurality of valves, wherein each valve is coupled to a fluid passage zone and is configured to control fluid flow into the fluid passage zone, a baseboard manageability controller comprising a power and nozzle control units to: read a predetermined optimal die junction temperature at minimum power dissipation of  a first die of the plurality of dies; determine a current die junction temperature of the first die; compare the current die junction temperature to the predetermined die junction temperature; and determine a fluid flow rate based on comparing the current die junction temperature and the predetermined die junction temperature; and a nozzle control unit to control one or more valves of the plurality of valves based on the fluid flow rate, wherein the one or more valves are coupled to a fluid passage zone 
Kenny discloses a computing device (Fig. 2B, 17) comprising: a chip package comprising a die (99’); a cold plate (100) coupled to the chip package, wherein the cold plate comprises a plurality of fluid passage zones (communicating with inlet ports (108’, 109’)), wherein each fluid passage zone is positioned adjacent to a corresponding portion of the die (99’); and a plurality of valves, wherein each valve is coupled to a fluid passage zone and is configured to control, by a baseboard manageability controller (col. 31, ll. 53-66) comprising a power and nozzle control units  (34’), a fluid flow into the fluid passage zone for the benefits of proportionally cooling hot areas/spots on the die based  on the individual temperature thereof  (col. 8, ll. 44-56; col. 32, ll. 22-65), wherein a power control unit to: read a predetermined die junction temperature for a first die of the plurality of dies; determine a current die junction temperature of the first die; compare the current die junction temperature to the predetermined die junction temperature; and determine a fluid flow rate based on comparing the current die junction temperature and the predetermined die junction temperature; and a nozzle control unit to control one or more valves of the plurality of valves based on the fluid flow rate, wherein the one or more valves are 
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified to Kulkarni according to the teachings of Kenny, so the combination would have a plurality of valves, wherein each valve is coupled to a fluid passage zone and is configured to control fluid flow into the fluid passage zone (Kenny, col. 8, ll. 44-56; col. 32, ll. 22-65), wherein a baseboard manageability controller comprising a power and nozzle control units to: read a predetermined optimal die junction temperature at minimum power dissipation of  a first die of the plurality of dies; determine a current die junction temperature of the first die; compare the current die junction temperature to the predetermined die junction temperature; and determine a fluid flow rate based on comparing the current die junction temperature and the predetermined die junction temperature; and a nozzle control unit to control one or more valves of the plurality of valves based on the fluid flow rate, wherein the one or more valves are coupled to a fluid passage zone that is positioned adjacent to the first die, wherein to compare the current die junction temperature to the predetermined die junction temperature comprises to determine whether the current die junction See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 6, Kulkarni as modified by Kenny discloses that to read the predetermined die junction temperature comprises to read a temperature sensor ((124) in Fig. 17 of Kenny) of the multi-chip package (Kenny: col. 32, ll. 31-65). 
Kenny does not explicitly teaches that the sensor(s) are digital. However, since digital sensors have been notoriously known and widely used in the cooling arts before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to use digital sensors in the Kulkarni-Kenny combination as an obvious matter of design choice, since it appears that the invention would have performed equally well with such a design. Also, all claimed elements See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 9, Kulkarni as modified by Kenny discloses that the multi-chip package comprises a processor (99’) separate from the manageability controller (34’) (Fig. 2B of Kenny).
Regarding claim 11, Kulkarni discloses (Fig. 1) that the multi-chip package comprises an integrated heat spreader (112a, 112b) coupled to the cold plate (114).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as modified by Kenny as applied to claim 2 above, and further in view of US 2009/0296511 to Henry et al. (Henry).
Kulkarni as modified by Kenny discloses all as applied to claim 2 above, but wherein to read the predetermined die junction temperature for the first die of the plurality of dies comprises to read one or more fuses of the computing device.
Henry discloses monitoring fuses of a semiconductor chip (die) in an event of a specific parameter (e.g., temperature, etc.) being exceeded (par. [0034], [0086], Fig. 1).
Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to use the approach taught by Henry in the Kulkarni-Kenny combination as an obvious matter of design choice, since it appears that the invention would have performed equally well with such a design. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the Applicant’s arguments is that, allegedly, “In contrast, to the Applicants’ claimed “a fluid passage zone from the plurality of fluid passage zones is positioned adjacent to a corresponding die of the plurality of dies.” (see, for example, FIG. 3, 306 in the applicants’ specification as filed), Kulkarni has a single fluid passing structure 116 (FIG. 1)”.
On the contrary, Kulkarni has a plurality of fluid passage zones positioned adjacent to a corresponding die of the plurality of dies, as depicted on the annotated Fig. 1 below. 

    PNG
    media_image1.png
    292
    489
    media_image1.png
    Greyscale

	It is noted that the plurality of the fluid passage zones (308) of the instant invention is also formed within a single fluid passage structure inside the cold plate (204) as depicted on Fig. 3. The fluid passage zones (308) are separated conditionally, since there are no actual barriers / 
Alternatively, the fins / microchannels (116) of Kulkarni by themselves may be interpreted as forming the plurality of the fluid passage zones positioned adjacent to a corresponding die of the plurality of dies (104) (Fig. 1, par. [0021]).
	In view of the above the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835